UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4825


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GLEN EVERRIC MCRAE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cr-00651-RWT-1)


Submitted:   August 31, 2015                 Decided:   September 9, 2015


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin J. McCants, Washington, D.C., for Appellant.         Rod J.
Rosenstein, United States Attorney, Adam K. Ake, Assistant
United States Attorney, Jennifer L. Wine, Special Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Glen     Everric        McRae        pled       guilty    to     being   a    felon    in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2012),       and    was      sentenced       41       months’       imprisonment.         McRae

appeals, arguing that the district court erred by failing to

recommend that the Bureau of Prisons credit a period of state

incarceration            toward   his       federal      sentence.          “Because       [such]

recommendations are not binding on the Bureau of Prisons, they

are   neither       appealable         as    ‘final       decisions’        under    28    U.S.C.

§ 1291    nor       as    a   ‘final        sentence’      under       18   U.S.C.    § 3742.”

United States v. Yousef, 327 F.3d 56, 165 (2d Cir. 2003); accord

United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011)

(collecting cases and noting that “[e]very other circuit that

has confronted this issue has reached a similar conclusion”).

Accordingly, we dismiss this appeal for lack of jurisdiction.

We    dispense      with      oral   argument           because       the   facts    and   legal

contentions         are    adequately        presented          in    the   materials      before

this court and argument would not aid the decisional process.



                                                                                     DISMISSED




                                                   2